Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-8-2008

In Re: Cont Airlines
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4162




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"In Re: Cont Airlines " (2008). 2008 Decisions. Paper 873.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/873


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 07-4162
                                      ___________

                    IN RE: CONTINENTAL AIRLINES INC., et al.,

                                                       Debtors

                                   Brownie N. Inman,

                                              Appellant

                      ____________________________________

                     On Appeal from the United States District Court
                               for the District of Delaware
                         (D.C. Civil Action No. 06-cv-00568)
                      District Judge: Honorable Sue L. Robinson
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 18, 2008

                Before: RENDELL, JORDAN and ROTH, Circuit Judge

                               (Opinion filed July 8, 2008)
                                     ___________

                                       OPINION
                                      ___________

PER CURIAM

       Brownie N. Inman appeals from an order of the United States District Court for the

District of Delaware, which granted Continental Airlines, Inc.’s motion to dismiss his

appeal of the July 24, 2006 order of the United States Bankruptcy Court for the District of
Delaware. The Bankruptcy Court had denied, inter alia, Inman’s motion to compel

compliance with a January 31, 2002 settlement agreement, and his motion to reopen the

bankruptcy proceeding to add certain claimants. We will affirm the District Court’s

order.

         As we write primarily for the parties, we need not set forth an involved history of

this case. Pertinent to this appeal, on January 31, 2002, the Bankruptcy Court approved a

settlement between Continental and the LPP1 claimants.2 Inman and others filed appeals

to the District Court. In orders entered March 31, 2003, the District Court affirmed the

Bankruptcy Court’s settlement order, found the appeals of the order moot, and granted the

appellees’ motions to dismiss the appeals. The Court also found that Inman’s appeal was

untimely.3 Inman did not appeal the decision to this Court, but two other pilots did

appeal. This Court affirmed the District Court judgment. See O’Neill v. Continental

Airlines, Inc. (In re: Continental Airlines), Nos. 03-2374 and 03-2375, 94 Fed. Appx. 968

(Table) (3d Cir. March 5, 2004) (not precedential); and Adams v. Continental Airlines,

Inc. (In re: Continental Airlines), No. 03-2376, 94 Fed. Appx. 968 (Table) (3d Cir. March

  1
    “‘LPP Claimants’ refers to a group of former Eastern pilots [including Inman] whose
claims in this appeal are based on certain ‘labor protective provisions’ (LPPs) contained
in the collective bargaining agreement.” In re Continental Airlines, 125 F.3d 120, 124 n.1
(3d Cir. 1997) (“Continental I”).
  2
   Claimants were required to file a claim by April 3, 2002 in order to receive money
from the settlement. Inman did not file a claim.
  3
   Appellees characterize the District Court’s decision as a decision on the merits.
However, an untimely appeal deprives the District Court of jurisdiction to consider the
merits of an appeal. In re: Flanagan, 999 F.2d 753, 756 (3d Cir. 1993).

                                               2
5, 2004) (not precedential).

         Years later, in the summer of 2006, Inman filed a “Motion of Objection to the

Class Action Plaintiffs Stipulations for Motion to Reopen” (Appendix at Tab R; Bankr.

Dkt. #440); and a “Motion to Compel and Compliance with January 31, 2002 Order”

(Appendix at Tab R; Bankr. Dkt. #432).4 The latter motion requested payment of stock

and monetary benefits under the settlement, and asked that the parties produce a seniority

list so that “all 1300 deliberately overlooked pilots can receive their settlements.” The

“Motion of Objection” similarly complained that certain pilots had been excluded from

the class action settlement, and asked that the matter be reopened.

         The Bankruptcy Court denied the motions after a hearing, ruling that the

inclusiveness of the class had been litigated years earlier, and noting that certain pilots

had opted to not file a timely claim. On appeal, the District Court found “no error in the

bankruptcy court’s decision,” noted that the appellants5 had no standing to assert the

rights of others, and that the appellants had waived their right to participate in the

settlement by failing to timely file a claim. Inman timely appealed the District Court’s

order.

         We construe Inman’s brief to raise the following issues or requests: (1) Inman asks

that some 1500 “viable LPP claims” be recognized, and that the claimants be allowed



  4
      Pilots Trigg Adams and Ramon O’Neill filed similar motions.
  5
      Adams, O’Neill, and Inman all appealed.

                                               3
either arbitration or inclusion in the Class Settlement; (2) Inman asks the Court to affirm

his right to participate in arbitration or in the Class Settlement; (3) Inman claims that

pilots hired on or after March 3, 1989 (including Inman) were improperly eliminated from

participating in the settlement; (4) certain other claimants were “illegally eliminated”

from the list of those eligible to participate in the settlement.

       The District Court properly held that Inman lacked standing to raise claims

pertaining to the rights of pilots other than himself. In re: PWS Holding Corp., 228 F.3d

224, 248-49 (3d Cir. 2000). Thus, Inman lacks standing to raise the first and fourth issues

listed above.

       Inman’s second and third claims also fail. First, this Court has ruled that any right

an Eastern pilot had to arbitration regarding an LPP claim was extinguished when the

claims were discharged, settled or waived. The Eastern Pilots Merger Committee, Inc. v.

Continental Airlines, Inc. (In re Continental Airlines, Inc.), 484 F.3d 173, 180-81 (3d Cir.

2007). Second, to the extent Inman asks to be included in the Settlement, he has waived

the right to do so, as he failed to timely file a claim. Thus, Inman’s argument that “new

hires” such as himself, were improperly eliminated from the settlement, is also

foreclosed; even if Inman could prove that “new hires” were improperly eliminated, he

lacks standing to do so because he failed to file a claim.6



  6
   This claim fails for the additional reasons that the claim was not raised until
approximately four years after Inman alleges the “elimination” occurred, and because
Inman does not appear to have raised the issue in the Bankruptcy Court.

                                               4
      For the foregoing reasons, the judgment of the District Court will be affirmed.7




  7
   As we have considered the briefs and appendices of the parties, the motion for
summary affirmance is denied as moot.

                                            5